 CHET MONEZ FORDChet Monez Ford and International Association ofMachinists and Aerospace Workers, AFL-CIO,District Lodge No. 190, Local Lodge No. 1492; andTeamsters Union Local No. 78, International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America,' Case 20-CA-13824March 23, 1979DECISION AND ORDERBY CHAIRMAN FANNING( AND) MEMBERS JENKINSAND MURPHYOn November 7. 1978, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondent filedan answering brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that Respon-dent's withdrawal of recognition from, and refusal tobargain with, the Unions did not violate Section8(a)(5) and (1) of the Act. We disagree with this con-clusion for the reasons specified below.On September 24, 1976. the Unions won a secret-ballot election and were certified on October 4, 1976,as the joint collective-bargaining representative for aunit consisting of mechanics and related classifica-tions.2On the day preceding the election, RespondentPresident Chester Monez held a meeting of all unitemployees at which he stated that they would losetheir jobs if the Unions were voted in. Following theelection, Monez declared sometime in October that ifthe "union comes in ... I'll fire every mechanic inhere." In the latter part of November, Respondent'snewly appointed service manager, Robert Radcliffe,told assembled unit employees that there would neverbe a union in the shop and that Respondent would"make it with you or without you."3Early in Decem-'Herein called the Unions,2 The tally of ballots showed that of 15 eligible voters. 12 ballots were castof which II were for the Unions and I was challenged.'Upon assuming his position as ser. ice manager. Radcliffe was informedby Respondent Controller Valente that there were union negotiations goingon at that time, that there would probably be a strike. and that "no matterwhat was going to happen. that there was no intention whatsoeser for ('hetMonez Ford to ever, eer go Union eser."ber, Respondent's parts manager, Ken Adams, askedJames Searcy, a new employee who had been hiredafter the election, if he had been approached by theUnions and whether "he was involved in the uniondeal."The parties held bargaining sessions on October 15,25, and 28, November 15, and December 8, 1976, butfailed to reach an agreement.4The Unions called aneconomic strike which commenced on January 5,1977, and was terminated on January 21 by theUnions' telegram to Respondent containing an un-conditional offer to return to work on behalf of theseven or eight striking unit employees. On that date,Respondent refused to reinstate three of the employ-ees-Ray Schiller, Claude Byers, and Searcy-on theground that they had been replaced during the strike.5Ruby Fisher, the wife of Ron Fisher, who had beenan observer for the Unions at the election and was aparticipant in the strike,6 was told on January 19 byRobert Reimer, Respondent's business manager. thatshe would not be permitted to return to work uponthe imminent completion of her maternity leave. Rei-mer handed her a union leaflet and expressed disbe-lief when she asserted that she personally was op-posed to unions.On January 20, 1977, the Unions filed unfair laborpractice charges, which were amended on March 8and April 18, and a complaint was issued on April 29in Case 20-CA-12381 alleging Respondent violationsof Section 8(a)(1)and (3) of the Act. Thereafter, ahearing was held before Administrative Law JudgeGerald A. Wacknov who issued a Decision that wasadopted by the Board on January 25, 1978, in theabsence of exceptions thereto.The Decision found that Respondent engaged inthe following misconduct in violation of Section8(a)(1) of the Act:Respondent President Monez, in his preelectiontalk, made unlawful threats of loss of employment inthe event the Unions won the election. Despite thevirtually unanimous vote for the Unions, in the fol-lowing month Monez unlawfully threatened to dis-charge every mechanic if the Unions "came in." Simi-larly, Service Manager Radcliffe's unlawful remarksin November to the employees that there would neverbe a union in the shop could reasonably be inter-preted by the employees as an attempt to cause em-'One final bargaining session ',as held in February 1977 with the sameresult.5Howeer, Bers sas recalled on January 24; Schiller was recalled onFebruary I when, in response to Respondent's question as to his opinion ofthe Unions, he replied that he did not think much of them.6 Valente advised the service manager, 2 days after the election, that theemployees had chosen the Unions as their collective-bargaining representa-tive. Valente stated that one employee n particular, Ron Fisher. .as a unioninstigator and said, "If you get rid of this man. that the union situation willvery likely disappear."241 NLRB No. 49349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees to abandon their support for the Unions. Re-spondent unlawfully interrogated Searcy about hisinvolvement with the Unions. Respondent's remarksto Ruby Fisher, which linked her with a union leafletand rejected her assertion that she disagreed with herhusband's prounion views, were unlawful as theywere designed to convey the message that employeeswho supported the strike could not continue to beemployees of Respondent.The Decision also found that Respondent engagedin the following violations of Section 8(a)(3) of theAct:As the record showed that economic strikers Byers,Schiller, and Searcy were not permanently replaced,they were entitled to immediate reinstatement uponthe unconditional application of January 21, 1977, toreturn to work. Therefore, Respondent's delay in re-instating Byers and Schiller and its failure to reinstateSearcy constituted unlawful conduct.Ruby Fisher was unlawfully denied reinstatementbecause of (I) her husband's participation in thestrike and (2) Respondent's apparent belief that shewas supportive of his prounion sentiments.On January 31, 1978, about 6 days after the Boardadopted the foregoing Decision, the Union wrote toPaul Shanley, Respondent's attorney in that earlierproceeding, proposing that negotiations be renewedon February 13, 14, and 15.On February 10, Respondent posted the remedialnotice prescribed in the foregoing Decision whichcontained the customary requirement that it remainposted for 60 consecutive days from that date.Upon learning from Shanley that Respondent hadselected another attorney, Allen Teagle, on March 6the Unions proposed to the latter that they meet onMarch 20, 21, and 22 for the purpose of entering intonegotiations.On March 17 Monez found a statement on his of-fice chair bearing the purported signatures of 10 unitemployees preceded by the caption, "We the follow-ing employees do not want a union shop ...." Monezinformed Teagle about the statement, and the latterpromptly wrote the Unions a letter denying the bar-gaining request because of Respondent's "good-faithdoubt" that the Unions represented an uncoercedmajority of its unit employees "at this time."7The Unions responded on April 6 when they reiter-ated their bargaining request and suggested that a ne-gotiation meeting take place April 17 to 21. Teagle,on April 17, replied in part as follows:... In view of the absence of any contract, theloss by your union of the strike, the failure ofyour union to engage in collective bargaining for' Only four of Respondent's prestrike unit employees were on the payrollas of the last payroll period preceding Teagle's letter.such a long period of time, the total inactivityand quiescence of your union for such a longperiod of time following the end of the strike, thepassing of the Certification year, the tremendousturnover in personnel at the Employer's pace ofbusiness, and further independent objective evi-dence received by the Employer, [it] ...doubtsin good faith that [the Unions represent] an un-coerced majority of its employees. Accordingly,this Employer is filing a petition for election withthe NLRB .... Under these circumstances, yourrequest for recognition and bargaining is inap-propriate and must be denied at this time.8On May 5, the Unions filed a charge, and on June26 the Regional Director issued a complaint allegingthat since January 21, 1978, and thereafter Respon-dent unlawfully withdrew recognition from theUnions and refused to bargain therewith.As indicated above, Administrative Law JudgeBoyce, on November 7, 1978, issued his Decision inthe instant proceeding wherein he reasoned as followsin concluding that Respondent did not violate Section8(a)(5) and (1) of the Act:The legality of an employer's withdrawal of recog-nition from a certified union is governed by long-es-tablished rules which were restated by the Board inGuerdon Industries, Inc..'9Under these rules, as set out in the Board's deci-sion in Celanese Corporation of America,'0a certi-fied union, upon the expiration of the first yearfollowing its certification, enjoys a rebuttablepresumption that its majority representative sta-tus continues. The presumption may be rebutted,however, by evidence establishing that the unionno longer enjoys majority representative status.Also, even without showing loss of majority, anemployer may refuse to bargain if he relies on areasonably based doubt as to the continued ma-jority status of the union. As to a reasonablybased doubt, two prerequisites for sustainingthat defense are that the asserted doubt must bebased on objective considerations and suchdoubt must be raised in a context free of unfairlabor practices.As to the first prerequisite, Administrative LawJudge Boyce held that despite the absence of evidenceregarding the origins of the March 17 statement andthe authenticity of and manner of obtaining the sig-natures thereon, said statement provided support for"a reasonably based doubt" as to the Unions' major-'The petition. which was filed on April 18. was dismissed on June 27because of the pendency of the instant unfair labor practice proceeding.9218 NLRB 658, 659 (1975).1°95 NLRB 664 (1951).350 CHET MONEZ FORDity status. As to the second prerequisite, he held thatthe unfair labor practices found in Case 20-CA-12381 did not bar Respondent from relying on theMarch 17 statement because they occurred well overa year before Respondent's withdrawal of recogni-tion; the remedial notice had by that date beenposted for more than half of the required 60-day pe-riod, and the 8(a)(3) violations remained significantlyunremedied only with respect to backpay.As Administrative Law Judge Boyce stated, theprinciples enunciated in Celanese Corporation, supra,and subsequent cases govern the situation herein.However, he erred in his application of these princi-ples in finding that by the time of Respondent's with-drawal of recognition from the Unions, Respondent'sviolations of Section 8(a)(1) and (3) of the Act nolonger had an adverse effect on the employees andtherefore did not bar it from raising the issue of theUnion's majority status.As the Board recently held with respect to the sig-nificance of the passage of time since the occurrenceof a respondent's serious and flagrant misconduct, theimpact thereof remains after its unfair labor practicestake place." Thus, the Board long ago determinedthat the posting of a remedial notice for a 60-dayperiod-subsequent to its Decision containing the un-fair labor practice findings-is necessary as a meansof dispelling and dissipating the unwholesome effectsof a respondent's unfair labor practices.'As indicated above, Respondent not only madepreelection threats that employees would lose theirjobs if the Unions won the election but continued tooppose the Unions even after their victory and certifi-cation by threats of discharge and interrogation. Asalready noted, the intensity and extent of Respon-dent's resolve to undermine the Union were revealedby the declaration of its controller in November 1976that "no matter what was going to happen i.e., astrike], that [Respondent had no intention] to ever,ever go union...." Respondent's unyielding opposi-tion to the Unions was further demonstrated in Janu-ary 1977 by additional unlawful conduct which alsowent to the heart of the Act, namely, the discharge ofemployees Ruby Fisher and Searcy and the delay inreinstating employees Schiller and Byers.In sum, it is clear from the foregoing that Respon-dent's flagrant unfair labor practices were aimed atcausing disaffection from the Unions and were de-signed to erode employee support therefor. Conse-quently, the 60-day posting requirement is not to betaken lightly or whittled down as the purpose of thenotice is to provide sufficient time to dispel the harm-ful effects of Respondent's discriminatory conduct." Richard Tischler, et al., d/b/a Devon Gables Nursing Home, 237 NLRB775 (1978).12 Metropolitlan Life Insurance Company, 91 NLRB 473, 477 (1950).Accordingly, we conclude that the unfair labor prac-tices found in Case 20-CA-12381 precluded Respon-dent from questioning the Unions' majority status.We therefore hold that Respondent violated Section8(a)(5) and (1) of the Act by withdrawing recognitionfrom and refusing to bargain with the Unions.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice within the meaning of Section8(a)(5) and (1) of the Act, we shall order that it ceaseand desist therefrom, and, upon request, bargain col-lectively with the Unions as the exclusive representa-tive of all employees in the appropriate unit and, if anunderstanding is reached, embody such understand-ing in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their bar-gaining agent for the period provided by law, we shallconstrue the initial period of certification as begin-ning on the date Respondent commences to bargainwith the Unions as the joint collective-bargaining rep-resentative of the employees in the appropriate unit.See Mar-Jac Poultry Company, Inc., 136 NLRB 785(1962); Commerce Company d/b/a Lamar Hotel, 140NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir.1964), cert. denied 379 U.S. 817 (1964); Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Respondent, Chet Monez Ford, is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. The Unions herein are the exclusive joint collec-tive-bargaining representative of Respondent's em-ployees in the following appropriate unit:All full-time and regular part-time mechanics,body and fender men, painters, detail men, lubri-cation men, lot attendants, parts men and servicewriters employed by Chet Monez Ford at its lo-cation in Fairfield, California; excluding officeclerical employees, salesmen, guards and super-visors as defined in the Act.3. By withdrawing recognition from and refusingto bargain with the Unions since about January 31,1978, Respondent has engaged in an unfair laborpractice in violation of Section 8(a)(5) and (1) of theAct.4. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, ChetMonez Ford, Fairfield, California, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to recognize and bargain with Inter-national Association of Machinists and AerospaceWorkers, AFL-CIO, District Lodge No. 190, LocalNo. 1492, and Teamsters Union Local No. 78, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America as the exclu-sive bargaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time mechanics,body and fender men, painters, detail men, lubri-cation men, lot attendants, parts men and servicewriters employed by Chet Monez Ford at its lo-cation in Fairfield, California; excluding officeclerical employees, salesmen, guards and super-visors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof rights guaranteed them by the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request, recognize and bargain collec-tively with the above-named Unions as the exclusiverepresentative of all employees in the above-describedappropriate unit with respect to rates of pay, wages,hours of employment, and other terms and conditionsof employment, and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its shop in Fairfield, California, copiesof the attached notice marked "Appendix."'3Copiesof said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.13 In the event that this Order is enforced by ajudgment of a United Statescourt of appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and bargaincollectively concerning rates of pay, wages,hours, and other terms and conditions of em-ployment with International Association of Ma-chinists and Aerospace Workers, AFL-CIO,District Lodge No. 190, Local Lodge No. 1492,and Teamsters Union Local No. 78, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as theexclusive representative of the employees at ourfacility in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act,as amended.WE WILL, upon request, bargain with theabove-named Unions as the exclusive represent-ative of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time mechanics,body and fender men, painters, detail men, lu-brication men, lot attendants, parts men andservice writers employed by Chet Monez Fordat its location in Fairfield, California; exclud-ing office clerical employees, salesmen, guardsand supervisors as defined in the Act.CHET MONEZ FORDDECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Thismatter came for hearing before me in San Francisco, Cali-fornia, on September 19, 1978. The charge was filed onMay 5, 1978, by International Association of Machinistsand Aerospace Workers, AFL-CIO, District LodgeNo.190, Local Lodge No. 1492, and Teamsters Union Lo-cal No. 78, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America (Unions).The complaint issued on June 26, and alleges that ChetMonez Ford (Respondent) has violated Section 8(a)(5) and(I) of the National Labor Relations Act (Act).The parties were permitted during the hearing to exam-ine and cross-examine witnesses, to introduce relevant352 documentary evidence, and to argue orally. Post-trial briefswere filed for the General Counsel and for Respondent.1. IURISDICTIONRespondent is a California corporation engaged in Fair-field in the sale of new and used automobiles. It realizes anannual gross income exceeding $500,000, and annually pur-chases goods from outside California for delivery in Califor-nia of a value exceeding $50,000.Respondent is an employer engaged in and affectingcommerce within Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONBoth Unions are labor organizations within Section 2(5)of the Act.II1. ISSUEThe complaint alleges that since January 31, 1978, Re-spondent has refused to recognize and bargain with theUnions in circumstances violating Section 8(a)(5) and (1) ofthe Act.The answer denies any wrongdoing.IV. THE ALLEGED UNFAIR LABOR PRACTICEA. FactsOn October 4, 1976, following an NLRB-conducted elec-tion won by the Unions II to 0, they were certified as thejoint collective-bargaining representative of Respondent'semployees in this unit:All full-time and regular mechanics, body and fendermen, painters, detail men, lubrication men, lot atten-dants, parts men and service writers employed by theEmployer at its location in Fairfield, California; ex-cluding office clerical employees, salesmen, guards andsupervisors as defined in the Act.'The unit consisted of about 15 employees at relevant times.Five bargaining sessions ensued in October, November,and December 1976, after which the Unions called a strikeon January 4, 1977. The strike lasted until January 21,1977, at which time the Unions applied for reinstatementon behalf of the strikers. Another bargaining session washeld on an unascertained date in February 1977. There hasbeen no subsequent bargaining nor has a contract beenreached.On November 28, 1977, following a hearing held the pre-ceding August 2, Administrative Law Judge Gerald A.Wacknov issued a decision concluding that Respondenthad violated Section 8(a)(l) of the Act by certain verbalacts of its officials, all in 1976, and that it had violatedSection 8(a)(3) and (1) by failing to reinstate three strikersat strike's end and a fourth employee-the nonunit wife ofa striker-in February 1977 when her maternity leaveI Case 20-RC-13673. Unit appropriateness is not in dispute.CHET MONEZ FORDended. No exceptions were taken, and the Board issued itspro forma affirmance by Order dated January 25, 1978.2The remedial portion of that Decision required Respon-dent, among other things, to post a prescribed notice toemployees for 60 days; to make whole the four emploxeesunlawfully denied reinstatement: and to offer reinstatementto two of the four, the other two having been previouslyreinstated. Respondent first posted the notice to employeeson February 10, 1978. To the time of trial, it had not com-plied with the make-whole aspect of The Remedy, being atodds with the NLRB Regional Office over amounts owing.There is no evidence, nor does the General Counsel con-tend, that the reinstatement feature of The Remedy was notcomplied with in due course.By letter dated January 31, 1978, to Paul Shanley, Re-spondent's attorney in the proceeding just described and aspokesman in at least some of the bargaining sessions, theUnions' Manuel Francis proposed that negotiations be re-sumed on February 13, 14, or 15. Learning from Shanleythat Shanley no longer represented Respondent, Francissent a similar letter, dated March 6, to Allen Teagle, Re-spondent's new attorney, proposing that they meet onMarch 20, 21, or 22. These were the Unions' first efforts tomeet since February 1977.About 9 a.m. on March 17, according to the unrefutedtestimony of Respondent's president, Chester Monez, hefound an envelope in his office chair containing a documentbearing the purported signatures of 10 unit employees.Above the signatures was this caption: "We the followingemployees do not want a union shop at Green ValleyFord."' Monez denied having prior knowledge of this docu-ment, and there is no evidence otherwise of its origins, theauthenticity of the signatures, or the manner in which thesignatures were obtained.Monez reported this development to Teagle that samemorning, and Teagle sent a letter to Francis dated March17 acknowledging the March 6 bargaining request and stat-ing in part:[Your request must be denied at this time because myclient doubts in good faith that your organization rep-resents an uncoerced majority of its employees in anappropriate bargaining unit at this time.Francis responded by letter dated April 6, repeating theearlier request for bargaining, this time suggesting April 17to 21. Teagle's answering letter dated April 17 stated inpart:As you know, there is no NLRB decision or order re-quiring Chet Monez Ford, d/b/a Green Valley Fordto recognize or bargain with your union at this time,and in view of the absence of any contract, the loss byyour union of the strike, the failure of your union toengage in collective bargaining for such a long periodof time, the total inactivity and quiescence of yourunion for such a long period of time following the endof the strike, the passing of the Certification year, thetremendous turnover in personnel at the Employer'splace of business, and further independent objective2Case 20-CA 12381. The underlying charge was filed by the Unions inJanuary 1977. and amended in March and Aprl.3 Respondent operates under the style of Green Valle, Ford.353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence received by the Employer, Chet Monez Ford,d/b/a Green Valley Ford doubts in good faith thatyour organization, separately, jointly, or in any waytruly represents an uncoerced majority of its employeesin an appropriate unit or units. Accordingly, this Em-ployer is filing a petition for election with the NLRB.Under these circumstances, your request for recogni-tion and bargaining is inappropriate and must be de-nied at this time.On April 18, Respondent petitioned the NLRB for anelection among the unit employees.' That petition was dis-missed on June 27 because of the pendency of this proceed-ing.Four of Respondent's prestrike unit employees were onthe payroll in unit classifications as of the last payroll pe-riod before Teagle's March 17 letter denying recognition.B. ConclusionThe legality of an employer's withdrawal of recognitionfrom a union is governed by these rules:[A] certified union, upon the expiration of the first yearfollowing its certification, enjoys a rebuttable presump-tion that its majority representative status continues...The presumption may be rebutted, however, byevidence establishing that the union no longer enjoysmajority representative status. Also, even without suchshowing of loss of majority, an employer may refuse tobargain if he relies on a reasonably based doubt as tothe continued majority status of the union. As to areasonably based doubt, two prerequisites for sustain-ing that defense are that the asserted doubt must bebased on objective considerations and such doubt mustbe raised in a context free from unfair labor practices.5Respondent's chief contention is that the documentfound in Monez's chair on March 17, ostensibly signed byabout two-thirds of the unit employees and declaring thatthey "do not want a union shop," satisfied the requirementof "a reasonably based doubt" grounded upon "objectiveconsideration," and that the subsequent withdrawal of rec-ognition therefore was lawful.6The General Counsel con-tends, on the other hand, that since Respondent had notsatisfied the backpay and 60-day posting requirements ofJudge Wacknov's remedial Order as of March 17, its doubtwas not "raised in a context free from unfair labor prac-tices" as required by the above formulation. The GeneralCounsel makes the added argument that the document onwhich Respondent assertedly relied does not suffice for thatpurpose in any event.'Case 20-RM-2219.5 uerdon Industries, Inc.. Armor Mobile Homes Division, 218 NLRB 658,659 (1975). See also Eastern Washington Distributing Company, Inc., 216NLRB 1149, 1152-53 (1975); King Radio Corporation, Inc., 208 NLRB 578,582 (1974); Ingress-Plastene, Inc., 177 NLRB 481 (1969); C & C PlywoodCorporation and Veneers, Inc., 163 NLRB 1022, 1023 (1967); Celanese Corpo-ration of America, 95 NLRB 664, 672-673 (1951).6 Respondent also contends that a good-faith doubt was justified by the"absence of any meaningful negotiations" for over a year, by the Unions'failure to try to communicate with Respondent for nearly a year, and byemployee turnover. In light of the result herein, and the underlying analysis,there is no need to deal with these contentions.As noted earlier, there is no evidence concerning the ori-gins of this document, the authenticity of its signatures, orthe manner in which the signatures were obtained. So,while the timing and other known circumstances surround-ing it arouse a healthy skepticism, that is not enough fromwhich to infer that it emanated from improper managementinfluences. It is concluded, therefore, that aside from theunremedied unfair labor practices and regardless of signa-ture authenticity, the document legitimized Respondent'sconduct.'The dispositive question, therefore is whether the unrem-edied unfair labor practices precluded Respondent's reli-ance on the document. The test in this regard is whether, inthe "totality of all the circumstances," the unremedied mis-conduct was "of such a character as to either affect theUnion's status, cause employee disaffection, or improperlyaffect the bargaining relationship itself."' It is concludedthat it was not.Respondent's 8(a)(1) misconduct occurred well over ayear before March 17, and the remedial notice by then hadbeen posted for more than one-half of the required 60 days.Whatever the impact of these violations when perpetrated,it hardly can be said that they carried the necessary anti-union thrust as of March 17.Respondent's 8(a)(3) misconduct presents a harder ques-tion. The unlawful failure to reinstate strikers, and even thenonunit wife of a striker, almost necessarily would affect aunion's status and cause employee disaffection for a consid-erable time after perpetration. But again, more than a yearhad elapsed since these violations, the reinstatement aspectof the remedy evidently had been satisfied, and the postingrequirement was in the process of being met.In short, and without belittling the full 60-day postingstandard, the 8(a)(3) violations remained significantlyunremedied in only one respect-agreement on and tenderof backpay. And in that regard, the notice to employeesexpressed Respondent's assurance that it would make thediscriminatees whole, beyond which there has been no sug-gestion that the nonagreement on backpay stemmed fromunseemly recalcitrance on Respondent's part. In these cir-cumstances, it would strain reason beyond the breakingpoint to impute to the nonpayment of backpay the neces-sary adverse consequences.97 Guerdon Industries, Inc., supra at 660. The General Counsel's argument isrejected that the document's caption was too ambiguous to support a good-faith doubt. There was no contract at the time, let alone one with a unionshop clause: and there had been no bargaining for over a year, making ittotally unlikely that the document's purpose was merely to inform Respon-dent of the employees' feelings about the inclusion of a union shop clause inany contract that might result from bargaining.I Guerdon Industries, Inc., supra at 661. See also Colonial Manor Convales-cent & Nursing Center, a Division of The La Grange Land Corporation, 188NLRB 861 (1971).' Colonial Manor Convalescent & Nursing Center, supra. See also TaftBroadcasting, 201 NLRB 801 (1973); Midwestern Instruments, Inc., 133NLRB 1132 (1961): and the Board's discussion of Midwestern Instruments inC & C Plywood Corporation, supra at 163 NLRB 1024, fn. 12. C & C PlywoodCorporation and King Radio Corporation, supra, on which the General Coun-sel seems to rely most heavily, both involved unremedied violations of Sec.8(aX5), and thus are fundamentally distinguishable from the present case.354 CHET MONEZ FORD 355CONCLtSION OF LAW and the entire record, and pursuant to Section 10(c) of theAct. I hereby issue the following recommended:Respondent did not violate the Act as alleged. [Recommended Order for dismissal omitted from publi-Upon the foregoing findings of fact, conclusion of law, cation.]